DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6, 9-12, 14-17, 20, 21, 23 and 29-30 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aubay et al, US 2007/0213251.
Aubay et al, US 2007/0213251, discloses an antiredeposition agent composition for the machine cleaning of kitchen and tableware comprising a water-soluble or water-dispersible amphoteric copolymer derived from at least one monomer of diallydimethylammonium chloride and at least one anionic monomer in a ratio of 15/85 to 50/50 (see abstract and paragraphs 4-11).  It is further taught by Aubay et al that suitable anionic monomers include sulphonic, sulphuric, phosphonic or phosphoric acids (see paragraphs 18-19), that the amphoteric copolymer may contain an additional monomer, such as an ethylene glycol (meth)acrylate (see paragraphs 9 and 20), that the amphoteric copolymer is present in the composition in an amount of 0.01-10% by weight (see paragraph 27), that the composition further contains 0.1-20% by weight of a surfactant (see paragraphs 28-34), and that the composition further contains up to 90% by weight of alkali metal silicates whose SIO2/M2O is about 4 (see paragraphs 59-61), per the requirements of the instant invention.  Specifically, note Examples 1-4.  Therefore, instant claims 1-6, 9-12, 14-17, 20, 21, 23 and 29-30 are anticipated by Aubay et al, US 2007/0213251.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce .

Claims 1-6, 9-17, 20, 21, 23 and 29-30 are rejected under 35 U.S.C. 102((a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Riddle et al, WO 2016/044082.
Riddle et al, WO 2016/044082, discloses an aqueous composition for coating metallic surfaces, and articles containing such surfaces, wherein the composition includes a silicate, a non-zwitterionic anionic silane, and a zwitterionic silane (see abstract and page 1, lines 24-32).  It is further taught by Riddle et al that the silicates are used in an amount of 1-35% by weight, wherein suitable silicates include lithium silicate (see page 9, lines 1-19), that the zwitterionic silanes are used in an amount of 0.0001-10% by weight, wherein suitable zwitterionic silanes include zwitterionic sulfonate-functional silanes (see page 15, line 17–page 20, line 7), that the composition further contains surfactants (see page 20, line 9-page 23, line 10), and that the composition is used in a process to coat stainless steel products (see page 1, lines 7-21), per the requirements of the instant invention.  Specifically, note Examples 1-15 and Tables 1-4.  Therefore, instant claims 1-6, 9-17, 20, 21, 23 and 29-30 are anticipated by Riddle et al, WO 2016/044082
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-6, 9-17, 20, 21, 23 and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,323,161.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,323,161 claims a similar method for protecting a stainless steel surface with a composition comprising greater than 0-50% by weight of a silicate, such as lithium silicate, a non-zwitterionic anionic silane, water, a zwitterionic silane, such as zwitterionic sulfonate-functional silanes, and adjunct ingredients (see claims 1-17 of U.S. Patent No. 10,323,161), as required in the instant claims.  Therefore, instant claims 1-6, 9-17, 20, 21, 23 and 29-30 are an obvious formulation in view of claims 1-17 of U.S. Patent No. 10,323,161.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
August 9, 2021